Citation Nr: 0207843	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  93-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972. 
He had no awards or decorations specific to combat. His 
military specialty was engineer equipment maintenance.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 1991 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts, which denied the benefit sought on appeal.

This case was previously before the Board and remanded in 
November 1994, June 1996 and again in April 1999, for 
additional development. The case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been diagnosed with PTSD; however, 
neither participation in combat with the enemy during service 
nor an in-service stressor have been verified.


CONCLUSION OF LAW

PTSD not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the record reveals that the veteran's claim of 
entitlement to service connection for PTSD was first 
considered and denied by the RO in a July 1991 rating 
decision.  The veteran disagreed with that determination, and 
initiated an appeal.  Over the course of this appeal, the 
matter has come before the Board on multiple occasions.  In 
November 1994, a remand was ordered.  The RO was instructed 
to request from the veteran a detailed statement regarding 
his in-service stressors.  The RO was then requested to 
prepare a summary of such stressors.  If it was determined 
that the veteran was in fact exposed to a stressor, he was to 
be scheduled for a VA examination.  In June 1996, the matter 
was again before the Board.  Observing that the veteran had 
not responded to two RO inquiries for information regarding 
stressors, and further noting that two service department 
facilities had also failed to respond to inquiries designed 
to confirm the veteran's accounts of his claimed stressors, 
the Board determined that another remand was necessary to 
attempt to obtain the desired information.  The case was 
returned to the Board for appellate consideration for a third 
time in April 1999.  At that time, the Board determined that 
the veteran should be scheduled for a VA psychiatric 
examination.  As explained in the Board's April 1999 
decision, in diagnosing the veteran with PTSD, the examiners 
theorized that the veteran likely had an anxiety disorder 
since childhood, which was exacerbated by his combat 
experiences.  However, that medical determination was 
predicated on the veteran's accounts of experiences in 
service, which were not consistent with other evidence of 
record.  Therefore, the Board found that another examination 
was necessary to confirm the earlier diagnosis that had been 
based on factually questionable grounds.  A new examination 
was further held to be necessary since the earlier evaluators 
were ambiguous as to whether the exacerbation of the 
veteran's pre-existing disorder took the form of a temporary 
flare-up of symptoms during service, or instead permanently 
increased in severity.  While the file has again been 
returned to the Board, it is noted that the veteran, on 
multiple occasions, failed to report for the requested 
psychiatric examination.  However, noting that the veteran 
was fully advised that failing to report for his examination 
may have adverse consequences as to his claim, it is 
determined that appellate review may now commence, even in 
the absence of this evidence.       

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in February 1992, and 
supplemental statements of the case issued in July 1992, 
December 1998, November 1999 and July 2001.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  For example, a letter 
dated January 1991 demonstrates that the RO requested the 
veteran to provide information pertaining to in-service 
stressors.  Letters dated December 1994 and April 1995 reveal 
requests for stressor information directed to the U.S. Army 
Military History Institute and the U.S. Army and Joint 
Services, Environmental Support Group, respectively.  When 
these inquiries failed to elicit a response, the RO made 
further efforts to obtain such information, per the Board's 
June 1996 remand.  As a result of this continued effort, the 
Environmental Support Group submitted a response in April 
1996.  

Further concerning the VCAA, the Board observes that the 
veteran was afforded a VA psychiatric examination in February 
1991 in connection with his claim.  Moreover, the evidence 
associated with the claims file demonstrates that the RO 
scheduled the veteran for psychiatric examinations in August 
1999 and October 1999 and that the veteran failed to report 
both times.  A February 2001 report of contact shows that the 
veteran agreed to report for an examination, but again he was 
a no-show.  The evidence further shows that the veteran had 
been advised of the possible adverse consequences of failing 
to report for examination.  Finally, a transcript of the 
veteran's May 1992 hearing is of record.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that the requirements under the 
VCAA (as pertains to this case) have been satisfied and that 
this case is ready for further appellate review on the 
merits.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

The veteran's enlisted qualifications record shows that he 
served in Vietnam from January 3, 1970 to August 20, 1971.  
That period apparently included 6 months (indecipherable 
abbreviation) "FST"; 55 days special leave; and 24 days "BT."  
He was assigned to Co. A , 27th Engr. Bn. on January 8, 1970, 
as an Engr. Equip. Mech. (engineer equipment mechanic), 
62B20.  His principle duty was Wh. Veh. Rpmn. (wheeled 
vehicle repairman), 63B20, in the same unit as his original 
assignment.  A period of AWOL (absent without leave) from 
January 23 to February 16, 1971, is shown.  He remained with 
Company A, 27th Engineer Battalion until he went on casual 
status August 18, 1971, prior to leaving the Republic of 
South Vietnam.  He participated in the Vietnam Winter-Spring 
campaign of 1970, and an "unnamed campaign" that began the 
first of May 1970. (These records were apparently received by 
the RO in January 1991).

Service medical records reflect the appellant was with 
Company A, 27th Engineer Battalion, and his records were 
received for screening on January 19, 1970.  He was treated 
for lymphangitis from August 28-31, 1970.

The claims file contains VA progress notes from 
PTSD/psychology service in November and December 1990.  These 
reports reflect complaints of anxiety and multiple fears.  
The veteran stated that he would become extremely anxious 
when exposed to reminders of his combat experiences, such as 
the sound of helicopters.  A loss of interest in activities 
he used to enjoy was also noted.  It was recorded that he was 
being evaluated for PTSD.

The veteran underwent a psychological assessment by the VA in 
February 1991.  This was performed at the Traumatic Stress 
Disorder Center at a VA medical center.  It was recorded that 
the assessment was based on the appellant's report and 
substantiated by examination of the veteran's military 
records.  In pre-military history, it was recorded that he 
was very close to his mother, who was killed in an automobile 
accident when he was 18.  His father was a heavy drinker and 
a constant source of embarrassment for the veteran growing 
up.  His relationship with his father was troubled.  His 
parents would frequently argue, leaving his mother in tears, 
and his perception was that his father emotionally abusive 
with all the family members. Some time after his mother died 
the appellant learned that at the time of her death, his 
mother was planning to divorce his father.  He reported many 
friends, and described himself as shy and somewhat of a 
wallflower at parties and dances.  He was not involved in 
school sports or clubs, received average grades in school and 
graduated from high school.  He had no disciplinary problems 
except for 2 or 3 instances of detention.  While in school he 
worked part time on a paper route and at a hardware store.  
After graduating he worked in a factory until he joined the 
service.

The veteran reported a history of bedwetting up to the age of 
10, which interfered with his social development in that he 
could not stay overnight at friends' houses, and he had to 
make up excuses.  Also, he was worried that he might smell 
bad, and he isolated himself in school and church.  His 
mother's death was a tremendous loss for him, made worse by 
the fact the he came upon the accident shortly after it had 
happened.  He reported being strongly affected by the loss of 
his paternal grandfather when the appellant was age 12.

With respect to the veteran's military history, it was noted 
that he was in I Corps at Camp Eagle, Phu Bai, Hue, and Khe 
Sanh.  He was mainly in combat support, with combat exposure 
on combat patrols (approximately 10), riding in convoys, 
pulling guard duty, receiving incoming enemy fire 
approximately 10 percent of his tour, encountering booby 
traps, receiving sniper fire, and engaging in firefights with 
enemy guerilla troops and regular North Vietnamese forces.  
Somewhat fewer than 25 percent of the men in his unit were 
killed or wounded.  The veteran himself was not wounded or 
otherwise physically injured.

The Report of Psychological Assessment described the 
veteran's particularly traumatic combat events, based on his 
own report.  The veteran stated that while rebuilding the 
airstrip at Khe Sanh for 6 weeks in 1971, he was under 
constant shelling with several extremely close calls and 
several instances of sappers making it through the wire and 
attacking the base.  He was terrified for 6 weeks, and did 
not think he would make it out alive.  Another traumatic 
event was the loss of a friend who was killed while trying to 
put out a fire with a bulldozer. The friend had only 2 to 3 
weeks left to complete his third tour in-country.  On another 
occasion an Army of the Republic of Vietnam (ARVN) soldier 
who was training to fly a helicopter crashed the helicopter 
just behind the veteran's tent, and this was extremely 
frightening.  Finally, the veteran reported seeing numerous 
mutilated bodies of friendly and enemy soldiers, and 
witnessing acts of brutality against women and children by 
the ARVN.

Other stressful life events during his military period 
included the death of his grandmother a month before he 
returned from Vietnam.  The veteran reported using alcohol 
heavily in Vietnam, especially toward the end of his time in 
that country.  He reported drinking a 6 pack of beer and a 
1/2 pint of spirits daily.  He received one article 15 for 
discharging his weapon in the air in a non-combat situation.

Following service, the veteran lived with his father until 
1977, moved out with a girlfriend, and then moved back in 
with his father in 1982.  The veteran has held 10 jobs since 
service, and at the time of the assessment was employed part-
time in the kitchen of a bar.  He appeared to be under-
employed, and it was recorded that his high levels of anxiety 
prevent him from seeking a full-time job with more 
responsibilities.  He has been arrested twice for DWI 
(driving while intoxicated) and served 2 months in jail and 4 
months in Longwood rehabilitation center.  The veteran used 
alcohol heavily, primarily to relieve anxiety.  The veteran 
also reported 5 to 6 auto accidents while drinking.  On one 
occasion he was knocked unconscious and another time he 
received stitches in the back of his head.  Additionally, he 
was strongly affected by the death of a very close friend who 
died of Hodgkin's disease.

The veteran was assessed for possible presence of PTSD by 
clinical interview, psychometric testing, mental status 
examination, and psychophysiological laboratory assessment.  
Interview data were consistent with DSM-III-R diagnosis of 
PTSD.  The PTSD diagnostic criteria met by the veteran 
included history of exposure to recognizable stressor by 
combat history and traumatic events; reexperiencing the 
trauma through intrusive thoughts, nightmares, and stimuli; 
numbing of responsiveness and avoidance of stimuli associated 
with the trauma, such as loss of interest; hyperarousal as 
evidenced by sleep disturbance; and irritability/angry 
outburst, impaired concentration, hypervigilance, exaggerated 
startle response and physiologic reactivity to cues 
associated with trauma. Associated features included chronic 
depression; chronic anxiety; and alcohol substance abuse.

Psychometric testing revealed a Mississippi Scale score of 
95, which suggested some PTSD symptomatology, and a score of 
14 on the Combat Exposure Scale, which falls in the light-
moderate range.  The Minnesota Multiphasic Personality 
Inventory (MMPI) yielded a 2-7-8-1 profile and the 
configuration differed from, but was "consonant" with the 
modal 2-8/8-2 profile of other veterans with PTSD.  The 
profile suggested that the appellant was having significant 
problems with depression, nervousness and fearfulness, 
weakness and fatigue, and very low self-esteem and self- 
confidence.  He scored a 25 on the special PTSD scale of the 
MMPI.  Patients that score 30 and above on this scale have 
been diagnosed as having PTSD in 82 percent of the cases 
examined.  The appellant's PTSD subscale and Mississippi 
Scale scores were somewhat lower than the usual cutoff scores 
for identifying veterans with PTSD.  "This may be due in part 
to the fact that the patient answered these questionnaires 
very honestly, without exaggerating his symptoms, as some 
veterans do."

On the Symptom-Checklist-90-Revised, the veteran's results 
showed elevation on the phobic-anxiety, somatization, and 
interpersonal sensitivity scales.  His scores on the State-
Trait Anxiety Inventory were 38 and 59 for the two respective 
dimensions of anxiety, which suggest moderate to severe 
anxiety.  He also scored 19 on the Beck Depression Inventory 
and 60 on the Zung Depression Scale, which suggests moderate 
to severe depression.

The psychophysiological laboratory assessment measured his 
cognitive, behavioral, and physiological responses to combat 
scenes as compared to non-combat scenes. The results of the 
cognitive and physiological components of this assessment 
lend support for a diagnosis of PTSD.  Results from the 
physiological component show that one of the physiological 
measures (heart rate) indicated slightly increased 
physiological arousal in response to the combat slides 
relative to the non-combat slides.  Data from the cognitive 
component indicated that the appellant experienced higher 
levels of subjective anxiety (as measured by the Subjective 
Units of Distress Scale) when watching combat versus non-
combat slides.

The veteran reported that his symptomatology began around 
1976, although he was not able to identify any clear 
precipitants.  His symptoms have continued since that time, 
except for a period of about 6 months in 1983 or 1984, when 
things were going relatively well for him.

It was summarized that the appellant presented with symptoms 
consistent with a DSM-III-R diagnosis of PTSD.  Additionally, 
he reported symptoms consistent with a diagnosis of social 
phobia, simple phobia (heights), and generalized anxiety 
disorder.  He met the criteria for alcohol dependence in the 
past, and reported not drinking for 2 months now.

It was noted that the evidence for the diagnosis of PTSD was 
predicated primarily from the appellant's self report in the 
interview.  When the psychometric and psychophysiological 
data were considered, he did not appear as symptomatic as 
other veteran's with PTSD.  However, it appeared very clear 
that the appellant's combat experience was having a 
significant impact on his current adjustment.  In addition to 
his PTSD symptoms, the veteran suffered from pervasive 
anxiety as well as debilitating fears and phobic avoidance, 
which have seriously restricted his social and occupational 
functioning.

The examiner stated that the veteran may have had an anxious 
adjustment as a child (diathesis) that made him vulnerable 
when confronted with the overwhelming and terrifying 
experiences of combat (stress).  Although the veteran's 
generalized anxiety and social phobia likely had their origin 
in childhood (as evidenced by the bedwetting, and with the 
veteran's concern and social avoidance regarding this 
behavior), the examiner noted that his combat experiences 
seem to have exacerbated the anxiety.  It was further stated 
that combat-related cues could potentiate nervousness and 
avoidance in the veteran currently.

Upon completion of the psychological assessment, the 
evaluators assigned the following DSM-III-R profile Axis I 
diagnoses: PTSD; alcohol dependence in remission; social 
phobia; simple phobia (heights); generalized anxiety 
disorder.  The veteran's GAF (global assessment of 
functioning) score was 50. The report was signed by two 
psychologists at the National Center for PTSD, Boston, 
Massachusetts.
 
A letter dated May 12, 1992, from a Vet Center, signed by A. 
B., a team leader, noted the diagnosis of PTSD for the 
veteran per the assessment at the Boston Medical Center.  The 
veteran had counseling from April to December 1991, at which 
time he had a relapse into alcohol dependency, a common 
occurrence with individuals with a dual diagnosis of PTSD and 
alcohol dependency.

The veteran gave testimony in a May 1992 hearing before the 
RO.  At that time he reported that during service he was 
stationed at Camp Eagle, outside of Phu Bai in I Corps.  He 
also served in Khe Sanh, and Quang Tri.  While at base camp 
in Camp Eagle, a mortar or rocket hit a storage area with 
liquid flammable fluid.  A volunteer dozer (bulldozer) 
operator was asked to put out the fire.  F. M., from 
Pennsylvania, volunteered, with 3 weeks left of his third 
tour.  He started pushing dirt over the fire and it exploded 
and he died Transcript (t.) p. 2.  The veteran further 
testified of an incident in which a warrant officer was 
teaching a Vietnamese to fly a small "huey" and it crashed 
right behind the veteran's tent, kept tumbling, and almost 
"nailed" the tent.  Both occupants of the helicopter 
survived.  He reported that, during his first tour "we" only 
received off and on, occasional, not very often, rockets and 
mortars in base camp, Camp Eagle.  Off and on he was sent out 
to repair equipment, like to LZ Sally, fire base Molly, and 
Quang Tri occasionally to pick up equipment.  When he went 
back the second time, "we" went up to repair the airstrip at 
Khe Sanh so the [C-]130's could come in.  'We" were getting 
hit quite a lot with rockets constantly and one night they 
hit an ammo dump, and one night the sappers got through the 
wire and tried to blow up some Cobras but they got hit before 
the charges went off, and they did not reach the choppers, T. 
pp. 2 and 3.  He would volunteer to do "kamikaze runs" to 
clear roads of small booby traps.  Truck floors would be 
loaded with sandbags and they would drive "like a bastard." 
T. p. 4.

The veteran testified that, prior to Vietnam he was an 
average drinker, but when he came back from Khe Sanh he drank 
very heavily.  On a 2-day stand down at base camp he was 
intoxicated and fired his rifle into the air to wake up 
everybody.  He received an article 15 for the incident.  T. 
p. 5.  He was first treated for PTSD in 1990, and continues 
to experience sleep disturbance, and loud noises take him 
right back to Khe Sanh.  T. p. 6.  The veteran felt that his 
Vietnam experience was the basis for absence of long-term 
relationships, and his inability to hold a job for a long 
time.  T. p. 7.

While it was noted that the VA psychologist indicated 25 
percent of the veteran's unit was killed or wounded, other 
than F.M., the veteran could not remember the names of anyone 
else killed.  The veteran explained the AWOL as a 
misunderstanding about conflicting doctors orders for 
management of a cyst, and he never received a reprimand for 
the incident.  T. p. 8.  He received 30 days special leave in 
January 1971 for extending for 6 months.  He thought that the 
second tour especially affected him and he still wakes up at 
night at times and see the airstrip and "dead gooks on the 
strip," and noted that the incoming was crazy.  The veteran 
also thought that the 25 percent casualty rate was for the 
various units that he was attached with.  Most of the 
clearing operations were for the 101st Airborne, and the 25 
percent included the airborne and his unit,  T. pp. 9 and 10.

Per requests by the RO, there was received in April 1996, a 
letter from Environment Support Group (ESG), noting the 
material provided, along with copies of an Operational Report 
for the 45th Engineer Group, the higher headquarters of the 
27th Engr, Bn., for the period from February to April 1971. 
There was also a record documenting the death of F.M.  The 
evidence reveals that F.M. died in May 1970, while retrieving 
a dozer from explosion of an ammo storage area at FSB (fire 
support base) Vegel, at 0100 hours.  His reporting unit was 
Company A, the parent unit was 27th Engineer Battalion, and 
the area command was the 18th Engineer Brigade.
 
The operational support records show that the 27th Eng. Bn. 
participated in construction tasks around Khe Sanh from 
January 30 to April 6, 1971.  Overall casualties for the 45th 
Engineer Group were six killed in action, seven seriously 
wounded, and 4 with minor wounds.  No casualties were shown 
for the 27th Eng. Bn. Beginning D+48, the air facility at Ham 
Nghi (Khe Sanh) received sporadic rocket, mortar and 
artillery fire until D+60 when elements of the 45th Engineer 
Group cleared Ham Nghi.  On D+52 between 0250 and 1200 hours 
a total of 230 rounds of mortar, 122-mm (millimeter) rockets 
and artillery fire were directed upon the air facility.  This 
was accompanied by a ground attack of 40 sappers, 18 of whom 
were killed or captured.  No injuries were inflicted upon 
45th Engineer Group personnel and no equipment was damaged.

Despite numerous requests to the veteran for an elaboration 
on his in-service stressors, no such information has been 
provided.  Furthermore, despite scheduling the veteran for a 
VA psychiatric examination on multiple occasions, he failed 
to report in each instance.  Thus, there is no additional 
evidence for consideration in this appeal.

Analysis

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  In the present 
case, the evidence associated with the claims file fails to 
establish the occurrence of a stressor event.  Therefore, as 
will be discussed below, the claim must be denied.

It assessing whether an in-service stressor occurred, it is 
first necessary to determine whether the evidence 
demonstrates that the veteran engaged in combat with the 
enemy.  Here the evidence does not so demonstrate.  First, 
the veteran received no award or decoration specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), combat incurred wounds (the 
Purple Heart Medal), or valor in combat with the enemy.  
Given this absence of decorations, the veteran is not 
entitled to a presumption that he "engaged in combat with 
the enemy."   

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence" that the claimant 
was in a plane crash, ship sinking, explosion, rape or 
assault, or duty on a burn ward or in a graves registration 
unit.  See Zarycki, supra.  The Board finds the term "other 
supportive evidence" is unclear as to the limitations, if 
any, on what can constitute "other supportive evidence."  At 
a minimum, however, the case law from the Court would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish that the claimant was in a plane crash, 
ship sinking, explosion, rape or assault, or duty on a burn 
ward or in a graves registration unit.  Thus, the Board finds 
that the record does not contain "conclusive evidence" that 
the veteran "engaged in combat with the enemy." 

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  Here, the vast majority of the 
veteran's self-described military history is not consistent 
with official military records associated with the claims 
file, as will be discussed below. 

While undergoing psychological evaluation and testing in 
February 1991, the veteran reported combat exposure with 
approximately 10 combat patrols, riding in convoys, pulling 
guard duty, receiving incoming enemy fire for approximately 
10 percent of his tour, encountering booby traps, receiving 
sniper fire, and engaging in firefights with enemy guerilla 
troops and regular North Vietnamese forces.  He also reported 
that approximately 25 percent of the men in his unit were 
killed or injured.  Particularly traumatic combat events 
included being under constant enemy fire while rebuilding the 
airstrip at Khe Sanh, sappers making it through the wire and 
attacking the base, the loss of a friend who was putting out 
a fire with a bulldozer, coming under sniper fire while 
trying to salvage a trailer in a rice paddy, a helicopter 
crashing right behind his tent, and seeing numerous mutilated 
bodies of soldiers, and witnessing acts of brutality against 
women and children.  In hearing testimony in May 1993 he 
provided some details about the death of his friend, the 
helicopter crash, the events at Khe Sanh, and an additional 
account about "kamikaze" runs with trucks to clear booby 
traps.

Material from ESG shows that the veteran's battalion was a 
component of the 45th Engineer Group.  His battalion did 
participate in construction tasks around Khe Sanh, from the 
end of January 1971 to early April 1971 in support of Lam Son 
719.  The overall casualties for the entire 45th Engineer 
Group in this operation were six killed in action, seven 
seriously wounded, and 4 with minor wounds.  The report 
itemizes the units of assignment of all the fatalities and 
the seriously wounded; none was from the veteran's 27th 
Engineer Battalion.  This evidence does not remotely 
approximate the representation that the appellant's unit 
sustained 25 percent casualties made in the February 1991 
psychological evaluation.  The record shows that the 
appellant backed away from the claim of substantial 
casualties for his specific unit in his hearing testimony, 
and changed his stance to a claim that the 25 percent 
casualties included losses in units his unit supported.

With regard to the representation that he experienced 
"constant shelling" at Khe Sanh, the records shows that 
beginning day 48, the air facility at Khe Sanh received 
sporadic fire, until day 60 when the 45th Engineer Group 
cleared the base.  On day 52, a total of 230 rounds was 
directed upon the air facility in about 10 hours.  No 
injuries were inflicted upon the 45th Engineer Group 
personnel and no equipment was damaged.  The Board again 
notes that this evidence significantly differs from the 
appellant's representations about the intensity of the enemy 
fire directed at Khe Sanh, although it does establish that 
the base, or parts of the base, in general, were subjected to 
sporadic shelling during part of the time, and that the base 
received substantial shelling on one day.  The service 
department records also confirm a sapper attack on Khe Sanh 
on day 52; once again, however, there were no casualties or 
damage to elements of the 45th Engineer Group.  The 
appellant's account on the psychological evaluation was of a 
number of such attacks.

The service department records only provide fair verification 
of one event as described by the claimant: the death of F.M.  
Even in this instance, however, there are significant 
discrepancies between the circumstances of the death as 
verified and the appellant's account.  The records show that 
the deceased service member was assigned to the veteran's 
company, and that he was killed in May 1970, during the time 
the veteran was with that unit.  The Board notes that the 
incident occurred at 1 AM in the morning, and that it 
occurred at Fire Support Base Vegel, not at Camp Eagle as 
reported by the veteran.  When the veteran reported camps and 
bases he had been to, he did not specifically mention Vegel.  
Even the exact circumstances of the death differ between the 
military report and the appellant's account.  The Board also 
notes that the veteran originally misspelled the name of this 
individual.

In June 1998 the veteran was asked to provide additional 
information concerning the death of F.M., as well as specific 
information concerning the trailer retrieval story, 
helicopter crash, and mutilated bodies.  He did not respond.

In sum, what this evidence demonstrates is that the veteran 
was in an area that received mortar, rocket or artillery fire 
of some intensity on one day and some sporadic rounds over a 
span of twelve days.  He was not under "constant" shelling.  
The base received a sapper attack that caused no casualties 
or damage to his battalion, or even the units within the 
entire Engineer Group.  Moreover this sapper attack occurred 
on one occasion only, not several.  His original claim of 
loss of 25 percent of his unit in killed and wounded is 
vastly out of line with the figures that service department 
records confirm.  There are disturbing discrepancies between 
his account of the death of his friend and the actual 
circumstances.  It is very difficult to discern on this 
record as to whether the death of his friend was an event 
concerning which the appellant had any first hand knowledge, 
or merely an event of which he undoubtedly would have heard.  
The conclusion this evidence points to is that the appellant 
was exposed to a handful of events that could be deemed to be 
a stressor. However, his accounts embellish far beyond what 
the record confirms about his actual experiences, and they 
cast profound doubt upon the credibility of his 
representations in the context of a claim for benefits.

While the record does contain a present diagnosis of PTSD, 
rendered in February 1991, this was predicated largely on the 
veteran's descriptions of various events in service.  Given 
that the majority of these events are markedly inconsistent 
with the evidence of record, and given that the psychological 
evaluators stated that "[w]hen the psychometric and 
psychophysiological data are considered, he does not appear 
as symptomatic as other veteran's with PTSD," the diagnosis 
and the accompanying etiological opinions linking the 
veteran's PTSD to service are not found to be probative.  

In Wood v. Derwinski, 1 Vet .App 190, the Court held that the 
Board 

"was not bound to accept [the veteran's] 
uncorroborated account of his Vietnam 
experiences; nor was the [Board] required 
to accept the social worker's and 
psychiatrist's unsubstantiated (if 
somewhat ambiguous) opinions that the 
alleged PTSD had its origins in 
appellant's Vietnam service.  This is 
especially true since there was a 
considerable  passage of time between the 
putative stressful events recounted by 
appellant and the onset of the alleged 
PTSD.  Also, as noted by the [Board], 
neither appellant's military specialty 
(cannoneer), nor his service records, 
disclose that the nature of his duties 
exposed him to a more than ordinary 
stressful environment, even given the 
fact that service in a combat zone is 
stressful in some degree to all who are 
there, whatever their duties and 
experiences.  It was reasonable, 
therefore, for the [Board] to require 
some corroboration of the events that 
appellant alleges happened to him in 
service.

As noted in the previous April 1999 remand, it was deemed 
critical that the veteran be scheduled for another VA 
examination, so that it could be determined, on the basis of 
the entire claims file, whether the diagnosis of PTSD was 
appropriate.  This is especially so given that the February 
1991 examination noted that the veteran likely had a 
preexisting anxiety disorder, which was exacerbated by the 
stressful events of the veteran's service.  As the documented 
facts surrounding the veteran's service reveal a much lesser 
degree of disturbing events than the veteran described to his 
evaluators, the evaluators may determine instead that the 
veteran's confirmed military experiences were insufficient to 
cause an aggravation of his preexisting condition, and rather 
attribute such exacerbation to another source, or to the 
natural progression of that condition.  

As the validity of the diagnosis and etiological opinion were 
so crucial to the adjudication of this appeal, the veteran 
was scheduled for VA examinations on three occasions.  The 
veteran failed to report in each instance, despite being 
warned of the potential adverse consequences of such failure 
to cooperate.  As explained elsewhere in this decision, all 
reasonable efforts have been undertaken by VA to aid the 
veteran in the development of his claim, and the onus was on 
the veteran to appear for his scheduled examination.  In 
Wood, 1 Vet. App 190, the Court also noted that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  The 
veteran's failure to cooperate leaves the Board with no 
recourse but to render a decision on the basis of the one 
existing psychological assessment, which for the reasons 
detailed above, cannot be considered reliable.  

The evidence of record thus contains a questionable diagnosis 
of PTSD, with an opinion of etiology based solely on the 
veteran's wildly embellished report of military history.  The 
evidence of record fails to corroborate, at least in degree, 
the stressful events described by the veteran.  While certain 
facts, such as the death of F.M. and the shelling of Khe 
Sanh, have been confirmed, the general circumstances 
surrounding those events are still widely divergent from the 
veteran's representations, casting great doubt on his 
credibility.    

In summation, the veteran describes several "stressor 
events."  However, as the veteran has not been shown to have 
engaged in combat with the enemy, such stressor events must 
be independently verified through other evidence of record.  
Such evidence here shows frequent and considerable factual 
differences between the veteran's account of events and the 
documented records.  Given such differences, no stressor 
events can be verified, and as such the claim of entitlement 
to service connection for PTSD must be denied.   
 

ORDER

Service connection for PTSD is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

